Citation Nr: 0926642	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of a left ankle injury.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2002 to January 2006.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for post-
operative residuals of a left ankle injury, rated 0 percent.  
The case was before the Board in November 2008 when it was 
remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a 
left ankle injury have been manifested by complaints of pain, 
swelling, soreness, and stiffness, and clinical findings of 
normal strength and range of motion, with no evidence of 
increased functional loss after repetitive motion.  


CONCLUSION OF LAW

A compensable rating for post-operative residuals of a left 
ankle injury is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5271 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for post-operative residuals of a left ankle injury, and 
assigned a rating and effective date for the award, statutory 
notice has served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  An April 2007 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating; March 2008, July 2008, and June 
2009 supplemental SOCs (SSOCs) readjudicated the matter after 
development was completed (to the extent possible).  It is 
not alleged that notice in this matter was less than 
adequate.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available identified pertinent 
treatment records are associated with his claims file.  The 
RO arranged for an examination on VA's behalf in December 
2005 (while the Veteran was still on active duty) and a VA 
examination in May 2009.  VA's duty to assist is met.  

B.	Factual Background

The Veteran STRs show that in April 2003 he sustained a left 
distal fibula fracture.  

On December 2005 (prior to discharge) examination on behalf 
of VA, the Veteran reported pain, stiffness, swelling, and 
the inability to run without pain.  Upon examination, range 
of motion studies revealed left ankle dorsiflexion to 20 
degrees, and plantar flexion to 45 degrees.  The examiner 
noted that there was no additional limitation of joint 
function due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  The examiner noted that there were no 
dorsiflexion, plantar, inversion or eversion deformities; 
there was no ankylosing.  The examination also found no 
abnormal weight bearing signs and a normal gait.  

In June 2007 correspondence from a private medical doctor, 
Dr. J.B.N., it was noted that the Veteran continued to 
experience swelling of his left ankle, and that the ankle did 
not fully extend like the right ankle.  Dr. J.B.N. also noted 
the Veteran's complaints of popping and numbness.  It was 
suggested that the Veteran obtain an orthopedic evaluation of 
his left ankle.  

In his June 2007 Substantive Appeal, the Veteran asserted 
that he did not have the time or financial capabilities to 
see a specialist as Dr. J.B.N. recommended (indicating he has 
sought no additional treatment for his left ankle).  

On May 2009 VA examination, the Veteran reported that his 
left ankle was "not too bad" currently.  His complaints 
included soreness if he has to carry a lot of weight, 
swelling with prolonged standing or walking, and stiffness 
with cold weather.  He also reported occasional clicking and 
popping that is painless.  He uses an ankle brace when he is 
more active, such as in sports.  He denied any locking or 
incapacitation, or taking any medication (except for an 
occasional Advil for pain).  The ankle pain was described as 
a 2/10 on a daily basis, increasing to 5/10 with prolonged 
activity.  On physical examination, it was noted the Veteran 
had a very slight limp.  Muscle strength was 5/5, with 
popping on range of motion testing; there were no findings of 
swelling.  Range of motion studies revealed dorsiflexion to 
20 degrees, and plantar flexion to 45 degrees, both without 
pain.  On repetitive motion testing, the Veteran demonstrated 
no increased pain, fatigue, weakness, lack of endurance, or 
incoordination.  Findings included a negative Thompson's 
test, and the ankle was stable to anterior drawer, inversion, 
and eversion.  There was no evidence of abnormal weight 
bearing.  X-rays revealed minimal degenerative changes along 
the dorsum of the tarsal bones, a large calcaneal spur, and 
minute calcification in the attachment of the Achilles tendon 
to the calcaneus.  The examiner stated that the left ankle 
does not impair the Veteran's work or his activities of daily 
living; his main complaints are increased soreness at the end 
of the day, after work, or with sporting activities.  

C.	Legal Criteria, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In every instance where the Schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation is to be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, consideration must be 
given to whether the Veteran deserves a higher rating at any 
point during the pendency of the claim.  "Staged" ratings 
may be assigned based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO has not assigned staged 
ratings.  The Board finds that staged ratings are not 
warranted as the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the appeal period.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

The Veteran's left ankle disability is rated under Code 5271, 
which provides a 10 percent rating where there is moderate 
limitation of ankle motion and a (maximum) 20 percent rating 
where there is marked limitation of ankle motion.  (Other 
codes providing for a higher rating for ankle disability - 
5270, 5272, 5273 - require pathology not shown here, i.e., 
ankylosis, or malunion.)  38 C.F.R. § 4.71a.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Even considering the Veteran's complaints of occasional 
soreness, stiffness, swelling, and pain, it is clear that the 
noncompensable evaluation currently in effect for the 
Veteran's service-connected left ankle disability is 
appropriate, and that an increased rating is not warranted.  
This is particularly the case given the entirely normal (20 
degrees dorsiflexion to 45 degrees plantar flexion) ranges of 
motion of the Veteran's left ankle.  The evidence does not 
show that the Veteran's service-connected left ankle 
disability has more nearly approximated the criteria for a 10 
percent rating (moderate limitation of motion) under Code 
5271 at any time during the initial evaluation period.  Under 
these circumstances, and absent evidence of more severe 
pathology/impairment, this claim for increase must be denied.  
See 38 C.F.R. § 4.31.  

The Board has also considered whether this matter warrants 
referral for extraschedular consideration.  There is nothing 
in the record to suggest that the schedular criteria are 
inadequate.  Furthermore, nothing in the record suggests that 
the disability picture presented by the service-connected 
left ankle disability is exceptional.  Factors such as 
interference with employment or related unusual functional 
impairment due to residuals of the left ankle injury are not 
shown.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111 (2008).  Consequently, referral for extraschedular 
consideration is not indicated.   

The preponderance of the evidence is against this claim; 
consequently, the benefit of the doubt doctrine does not 
apply.  The claim for increase must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for post-operative residuals of a left 
ankle injury is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


